Citation Nr: 1129962	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-45 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel





INTRODUCTION

The appellant claims that his service from January 1943 to October 1945 was with the recognized guerrillas in the Philippines during World War II.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) via videoconference in June 2011.  During his hearing, the appellant submitted additional evidence with a waiver of RO review.  The additional evidence and a transcript of the hearing have been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002.  To qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.

Section 1002(d) provides that a person is eligible for the payment if he or she had qualifying service, defined as service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD-214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

Regarding the period of recognized service, the Board notes that there is an apparent conflict between 38 C.F.R. § 3.41, which states that, for Philippine service, "the period of active service will be from the date certified by the Armed Forces" and 38 C.F.R. § 3.203(a), which provides that a claimant may show service by submitting certain documents "without verification from the appropriate service department."  The Court has found, however, that VA may accept U.S. service department documents or seek certification of service, but once certification is received, VA is bound by that certification.  See Palor v. Nicholson, 21 Vet. App. 235 (2007), reconsideration of 21 Vet. App. 202 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Capellan v. Peake, 539 F.3d 1373 (2008), found that VA must ensure that service department certifications as to whether an individual served in the U.S. Armed Forces are based on all available evidence, including any evidence of service that a claimant submits to VA.

In this case, in January 2010 and September 2010, the National Personnel Records Center (NPRC) certified that the appellant had no qualifying service as a member of the Philippines Commonwealth Army or the recognized guerillas in the service of the U.S. Armed Forces.  Subsequent to those determinations, the appellant submitted the following additional documents in support of his claim: a request for records with service dates noted as July 1, 1943 to September 7, 1945; an Affidavit from the Mayor of Gapan, dated 1947, indicating that the appellant was a member of Squadron 217 and that the unit was recognized by the U.S. Army in 1945; documents from the Philippine Department of Finance which indicate that the appellant received payment as a member of the Armed Forces of the Philippines or Recognized Guerillas; his membership card for the Philippine Veterans Affairs Office; and an affidavit from the Republic of the Philippines Department of National Defense Philippine Veterans Board indicating that the appellant was a member of the Recognized Guerillas from July 1, 1943 to September 7, 1945. 

Following receipt of these documents, no additional certification of the appellant's service was requested from the NPRC.  Thus, the Board finds that, pursuant to Capellan, a remand is required to ensure that the recently submitted evidence is considered by the appropriate service department.  Id.

Briefly, the Board points out that the NPRC verification request shows that the appellant's service was from January 3, 1943 to June 30, 1946.  His certification from the Office of the Adjutant General, Armed Forces of the Philippines, indicates military service from January 3, 1943 to October 8, 1945.  The request for certification submitted by the appellant and the document from the National Defense Philippine Veterans Board indicate that his service dates were July 1, 1943 to September 7, 1945, while the documents from the Treasury indicate service from January 3, 1943 to September 26, 1945.  On remand, NPRC should be instructed to request verification of the appellant's service based upon all of the provided service dates.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the appropriate U.S. service department and seek service department verification of the appellant's claimed service in the recognized guerrillas during World War II.  In connection with this request, provide the service department with copies of any relevant records in the claims file, including those submitted by the appellant subsequent to the September 2010 request for certification, and note the varying service dates as indicated above.

2.  After undertaking any additional development deemed appropriate, and giving the appellant an opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



